               Case 2:20-mj-00154-BAT Document 32 Filed 10/15/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8     IN THE MATTER OF THE
      EXTRADITION OF JAROMIR PROKOP
9                                                           CASE NO. MJ20-154-BAT

                                                            ORDER DENYING MOTION TO
10
                                                            STAY CERTIFICATION
11

12
                                 D f d t
13          On September 8, 2020 the Court certified the extraditability of Jamomir Prokop under 18

14   U.S.C. § 3184. Dkt. 30. On October 8, 2020 Mr. Prokop moved the Court to stay extradition

15   until the Secretary of State adjudicates his Convention Against Torture (CAT) claim which

16   Congress implemented as part of the Foreign Affairs Reform and Restructuring Act of 1998

17   (FARRA). 8 U.S.C. § 1231. Dkt. 31.

18          As Mr. Prokop acknowledges, the only available avenue to challenge the Court’s

19   certification is through a habeas petition. However, habeas review of the certification is limited

20   to whether: (1) the Court had jurisdiction over Mr. Prokop, (2) the extradition treaty was in force

21   and Mr. Prokop’s alleged offense fell within the treaty’s terms, and (3) there is competent

22   evidence supporting the Court’s probable cause determination. See Santos v. Thomas, 830 F.3d

23   987 (9th Cir. 2016). Mr. Prokop does not challenge the Court’s certification of extraditability.



     ORDER DENYING MOTION TO STAY
     CERTIFICATION - 1
               Case 2:20-mj-00154-BAT Document 32 Filed 10/15/20 Page 2 of 2




1    There is thus no basis for the Court to stay the certification issued herein. Rather Mr. Prokop

2    seeks a stay of the certification so he can litigate a FARRA claim. However, the FARRA statute

3    requires “the appropriate agencies . . . to implement the obligations of the United States under

4    Article 3 of the United Nations Convention Against Torture.” 8 U.S.C. § 1231. The appropriate

5    agency is the Department of State which has adopted regulations specifying “[i]n each case

6    where allegations relating to torture are made . . . , appropriate policy and legal offices review

7    and analyze information relevant to the case in preparing a recommendation to the Secretary as

8    to whether or not to sign the surrender warrant.” 22 C.F.R. § 95.3(a). An extraditee may be

9    surrendered only after the Secretary makes a determination regarding possible torture. Id. § 95.2–

10   3.

11           Hence, Mr. Prokop’s wish to litigate a FARRA claim before he may be extradited is a

12   matter he must present to the Secretary of State. Mr. Prokop acknowledges this as he avers he

13   has already raised the FARRA claim with the Department of State; the Office of the Legal

14   Adviser at the Department of State acknowledged it takes FARRA claims seriously; and the

15   Office provided Mr. Prokop directions about how to present the claim to them so that they can

16   review and evaluate it. Counsel further averred the Office clearly indicated if Mr. Prokop needed

17   additional time to prepare his FARRA claim for their review they would give him additional

18   time.

19           The Court accordingly DENIES the motion to stay the certification of extraditabilty. Dkt.

20   31.

21           DATED this 15th day of October, 2020.

22

23                                                                 A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge

     ORDER DENYING MOTION TO STAY
     CERTIFICATION - 2
